Determination confirmed, with fifty dollars costs and disbursements to the respondent. No opinion. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.; Dore, J., dissents and votes to annul the commissioner’s determination. On the facts adduced the commissioner should have approved the recommendation of the trial commissioner dismissing the stated charges as not proved. It also appears that the commissioner in dismissing petitioner considered another charge that had not been made in any form whatever. (See Matter of Meyer v. Goldwater, 286 N. Y. 461; reargument denied, Id. 697.)